Opinion issued October 31, 2019.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-19-00750-CV
                           ———————————
            NATIONAL HEALTH FINANCE DM, LLC, Appellant
                                       V.
                      ARNOLD & ITKIN, LLP, Appellee



                   On Appeal from the 151st District Court
                           Harris County, Texas
                    Trial Court Cause No. 2019-17114A


                         MEMORANDUM OPINION

      Appellant, National Health Finance DM, LLC, has filed an unopposed

motion to dismiss the appeal, representing that the parties have reached a

settlement of the matter. We have not issued a decision in the appeal. See TEX. R.

APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2